Citation Nr: 0124159	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000).


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from January to May 1942 and from August 1945 to April 1946.  
He died May [redacted], 1954.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines. 
April 1999, rating decision from the Manila, Philippines.  An 
April 1999 rating decision denied the claims of entitlement 
to service connection for the cause of the veteran's death 
and eligibility for Dependents' Educational Assistance based 
on the provision of 38 U.S.C.A Chapter 35.  A May 1999 rating 
decision denied the claim of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits based on the provisions 
of 38 U.S.C.A. § 1318.  The appellant perfected an appeal 
with regard to all issues and thus, all are certified for 
appellate consideration

The Board remanded the claims in February 2001 for compliance 
with the newly enacted Veterans Claims Assistance Act of 2000 
(VCAA).  The appeal is again before the Board.

The appellant has made a claim for benefits under 
38 U.S.C.§ 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which would either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the question of "hypothetical 
entitlement" to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died May [redacted], 1954.  The Register of Death 
identifies pulmonary tuberculosis and heart disease as the 
causes of death.

2.  At the time of his death, the veteran had not established 
entitlement to service connection for any disease or 
disability.

3.  There is no evidence that either the pulmonary 
tuberculosis or the heart disease from which the veteran died 
was present during his recognized service or within the three 
year period following service, or that either was caused by 
any incident of service. 

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2000).

2.  The appellant does not meet the eligibility criteria for 
Chapter 35 educational benefits.  38 U.S.C.A. §§ 3500, 3501 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans' Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and it provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA includes new notification provisions.  Specifically, 
the new legislation requires VA upon receipt of a complete or 
substantially complete application to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of title 38 and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  Section 5103(b)(1) provides that 
in the case of information or evidence that the claimant is 
notified under subsection (a) is to be provided by the 
claimant, if such information or evidence is not received by 
the Secretary within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b)(1); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)(1)).

The provisions of 38 U.S.C.A. § 5103A (West Supp. 2001) 
pertain to the duty to assist.  This section generally 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary. 38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2001).  The VCAA and the implementing regulation 
require VA to make reasonable efforts to obtain records 
pertinent to the claim, and if the records could not be 
secured, to so notify the claimant.  
38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
implementing regulation prescribes the content of the notice 
that VA must give to a claimant if it is unable to obtain the 
records in question.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).

Section 5103A(a)(2) and the implementing regulation further 
provide that the Secretary is not required to provide 
assistance to a claimant under section 5103A if "no 
reasonable possibility" exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(d)).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  The provisions 
of 38 C.F.R. § 3.159 are revised in their entirety.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(a)(1)-(3)).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the appellant will not be not prejudiced 
by its consideration of her claims pursuant to this new 
legislation and implementing regulations, because VA has 
already met all notice and duty to assist obligations to the 
appellant under the new law, to include as delineated under 
the newly promulgated implementing regulations.  

The appellant has been notified of the laws and regulations 
governing the evaluation of her claims by statement of the 
case and supplemental statement of the case.  Included in 
this notification has been explanation of the provisions of 
the newly enacted VCAA.  The appellant has been afforded 
subsequently opportunities to present argument to the RO and 
Board, and has been advised of her right to submit additional 
evidence.

While the RO has not notified the appellant specifically of 
the regulations enacted in August 2001, no prejudice has 
resulted to her.  The new regulations are meant to provide 
definitions and procedures for implementing the VCAA.  They 
were not meant to make any substantive changes in the law or 
bestow new rights on claimants.  66 Fed. Reg. 45, 629 (Aug. 
29, 2001).  Thus, the appellant will not be prejudiced as a 
result of the Board's deciding her claims without first 
remanding them to the RO to consider them in light of the new 
regulations or without first affording the veteran 
opportunity to respond specifically to the new regulatory 
language.  A remand for adjudication by the RO would serve 
only to further delay resolution of her claims.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

The RO also has notified the appellant not only by its 
decisional documents but also by information letters, to 
include those of record dated in August 1998, September 1998, 
and February 2001, of the evidence that is potentially 
probative of her claims.  In such letters, the RO has also 
offered to obtain any medical records for the veteran 
identified by the appellant.  The Board's remand should also 
have served to make her aware of the evidence needed to 
substantiate her claims.

The appellant, however, has not identified any records of 
treatment that are both pertinent to the claim and available.  
In a January 1999 affidavit, she asserted that the physician 
who had treated the veteran for his fatal pulmonary 
tuberculosis and heart disease had died, in December 1988, 
and that his records were not extant.  Nevertheless, the 
claims file reflects that the RO wrote to the clinic of the 
deceased physician seeking the records of this treatment.  
The inquiry was unsuccessful.  The claims file shows that the 
appellant never completed the release forms provided to her 
by the RO, and has not reported the names of any other health 
care providers who treated the veteran.

The veteran's service medical records also have been sought 
by the RO.  Several times, the RO made inquiry to the 
National Personnel Records Center (NPRC).  In response, the 
RO received two records pertaining to the veteran's service 
(including an affidavit by the veteran that summarizes 
injuries and diseases for which he was treated during 
service).  However, the NPRC has informed the RO that it has 
no service medical records for the veteran, a fact stated in 
the supplemental statement of the case provided to the 
appellant in May 2001.  The repeated attempts to obtain 
service medical records combined with the NPRC's report that 
no additional records were available, satisfies the 
requirements of the VCAA and its implementing regulations.

Finally, the appellant has submitted lay evidence in support 
of he claims and has offered written argument as to the 
merits of her claims.  This evidence demonstrates an 
awareness of the evidence needed to substantiate her claims.

Under the VCAA and the implementing regulations, VA is 
obligated to obtain a medical opinion when there is competent 
evidence of a current disability or symptoms of disability, 
the evidence establishes that the veteran suffered an event, 
injury or disease in service or had a disease or its symptoms 
during a presumptive period after service; and the evidence 
indicates that the symptoms of current disease may be related 
to service.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
The cause of death serves as competent evidence of a current 
disease.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997).  
However, as will be discussed below, the evidence in this 
case does not establish that the veteran suffered an event, 
injury or disease in service or during the applicable 
presumptive periods that warrants efforts to seek an opinion.

For the reasons set forth above, the Board finds that the RO 
has fulfilled its duties to the claimant under the VCAA and 
that she will not be prejudiced by the Board's proceeding to 
decide her claims without remanding them again to the RO.  
Thus, the Board will review and determined the claims on the 
basis of the record as it now stands.


ii. Service connection for the cause of the veteran's death

a.  Background

There are no service medical records for the veteran on file.  
Included in the claims file, however, is a military service 
record, the Affidavit for Philippine Army Personnel completed 
by the veteran, which is dated in April 1946.  In one part of 
this document, labeled as a chronological record of wounds 
and illnesses incurred during service, the veteran avers that 
he contracted malaria, treated himself, and experienced no 
complications.  The veteran names no other disorder, or any 
injury, on this form.

Also of record is a VA Authorization and Consent to Release 
Information to the Department of Veterans Affairs MRO Test 
Form 1, dated in August 1998, in which the appellant affirms 
that the veteran was being treated at the time of his death 
from pulmonary tuberculosis and heart disease by Doctor Cenon 
E. Ancheta.  In addition, several affidavits dated in January 
and February 1998 and October 1998, respectively, by the 
veteran's former service comrades are on file in which it is 
averred by each affiant that he had personal knowledge during 
service that the veteran was then suffering from pulmonary 
tuberculosis. 

Submitted by the appellant in November 1998 was an August 
1998 Certification by the civil registrar of Cuyapo, Nueva 
Ecija of facts appearing in its Register of Death stating 
that Cenon E. Ancheta died December 8, 1998.  Also of record 
is a January 1999 affidavit by the appellant in which she 
avers that Dr. Ancheta died in 1998 and implies that in 
consequence, his medical records for the veteran are 
unavailable.

b.  Analysis

When a veteran dies from a service-connected disability 
dependency and indemnity compensation shall be payable to his 
or her surviving spouse subject to other applicable statutory 
provisions.  38 U.S.C.A. § 1310. 

A claim for service connection for the cause of a veteran's 
death is a new claim regardless of the status of 
adjudications concerning service-connection claims brought by 
the veteran during his lifetime.  See 38 C.F.R. § 20.1106 
(2000).  A claim of entitlement to service connection will be 
granted unless a preponderance of the evidence of record is 
against it.  38 U.S.C.A. § 5107(b) see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory 
cause of death is inherently one not related to the principal 
cause.  To be a contributory cause of death, the disability 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  When considering 
whether a condition was a contributory cause of death, "it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c). 

As observed above, the veteran was not granted service 
connection for any disability during his lifetime.  
Therefore, the question presented by the instant claim is 
whether one or more of the disabilities for which service 
connection is warranted, although not granted during his 
lifetime, may be considered a cause of his death.  The 
evidence brought to bear on this question must be such as is 
competent.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  When 
a proposition is medical in nature, such as medical etiology, 
diagnosis, or causation, then usually only evidence founded 
on medical expertise, as opposed to evidence consisting of 
lay opinion or assertions, will be considered competent to 
address it.  Voerth v. West, 13 Vet. App. 117, 120 (1999).  

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2000).  Direct service connection may 
also be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service.  38 C.F.R. § 3.303(d) (2000).  If a veteran, with 90 
days or more of continuous active service, develops 
tuberculosis or certain forms of heart disease within one 
year of separation from active duty, then that disease will 
be considered to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection requires satisfactory proof of three 
propositions: the existence of current disability, the 
incurrence or aggravation of an injury or disease during 
service, and a nexus, or causal relationship, between that 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the Board finds that the preponderance of the 
evidence of record is against a conclusion that a principal 
or contributory cause of the death of the veteran was a 
disorder or disorders related to his military service.  There 
is no medical evidence that the diseases from which the 
veteran died either were incurred during service, or appeared 
within the one-year period immediately succeeding his 
separation from service.

The testimony from the veteran himself in his 1946 Affidavit 
for Philippine Army Personnel, indicates that he had only 
malaria during service.  While the veteran as a layman--he 
has not been shown to have been a medical expert--was not 
competent to offer a medical analysis of his health during 
service, Grottveit, he was competent to speak of his symptoms 
or lack of symptoms during service, see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998).  The veteran's affidavit does 
not report symptoms of heart disease or pulmonary 
tuberculosis in service.  

Moreover, there is a contradiction between the affidavit of 
the veteran and those given much later by his service 
comrades, all of whom contend that during service, they knew 
the veteran to be suffering from pulmonary tuberculosis.  
These affidavits are undercut by the veteran's statement, and 
their historical distance from the periods of the veteran's 
service.  

Moreover, proceeding as they do from laymen--none of the 
affiants has been shown to be a medical expert--they are of 
little probative value.  The service acquaintances are not 
competent to diagnose tuberculosis, or answer the question of 
whether the fatal heart disease or pulmonary tuberculosis 
from were incurred or aggravated during his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the claim of entitlement to service connection 
for the cause of the veteran's death must be denied.

ii.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (5) if a serviceperson, 
is on active duty as a member of the Armed Forces and now is, 
and, for a period of more than 90 days, has been listed by 
the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.807 (2000).

As noted above, the veteran died from non service-connected 
pulmonary tuberculosis and heart disease.  Since service 
connection has not been established for the cause of the 
veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  Manifestly, at the time of his death in May 1954, the 
veteran he was not in receipt of a total and permanent 
disability evaluation due to service-connected disability.  
None of the other conditions for eligibility of course apply.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

